Name: 2014/858/EU: Commission Decision of 1 December 2014 on the notification by the United Kingdom of Great Britain and Northern Ireland of its wish to participate in acts of the Union in the field of police cooperation and judicial cooperation in criminal matters adopted before the entry into force of the Treaty of Lisbon and which are not part of the Schengen acquis
 Type: Decision
 Subject Matter: Europe;  European construction;  international law;  European Union law
 Date Published: 2014-12-01

 1.12.2014 EN Official Journal of the European Union L 345/6 COMMISSION DECISION of 1 December 2014 on the notification by the United Kingdom of Great Britain and Northern Ireland of its wish to participate in acts of the Union in the field of police cooperation and judicial cooperation in criminal matters adopted before the entry into force of the Treaty of Lisbon and which are not part of the Schengen acquis (2014/858/EU) THE EUROPEAN COMMISSION, Having regard to Protocol No 36 on transitional provisions, and in particular Article 10(5) thereof, in conjunction with Article 4 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice and Article 331(1) of the Treaty on the Functioning of the European Union, Whereas: (1) Article 10(4) of Protocol No 36 allowed the United Kingdom, at the latest six months before the expiry of the five year transitional period referred to in Article 10(3) of Protocol No 36, to notify to the Council that it does not accept, with respect to acts of the Union in the field of police cooperation and judicial cooperation in criminal matters which had been adopted before the entry into force of the Treaty of Lisbon, the powers of the Commission and of the Court of Justice as referred to in Article 10(1) of Protocol No 36. (2) By letter to the President of the Council of 24 July 2013, the United Kingdom made use of the above possibility through notifying that it did not accept the said powers of the Commission and of the Court of Justice, with the consequence that the relevant acts in the field of police cooperation and judicial cooperation in criminal matters have ceased to apply to the United Kingdom on 1 December 2014. (3) Article 10(5) of Protocol No 36 allows the United Kingdom to notify of its wish to participate in the acts which have ceased to apply to it. (4) By letter to the President of the Council taking effect on 1 December 2014, the United Kingdom made use of this possibility by notifying of its wish to participate in some of the above acts. (5) For the acts concerned which are not part of the Schengen acquis, Article 10(5) of Protocol No 36 refers to Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, Article 4 of which refers to the procedure provided for in Article 331(1) TFEU. The latter provision provides for the Commission confirming the participation of the Member State wishing to participate and noting where necessary that the conditions of participation have been fulfilled. (6) According to the last sentence of Article 10(5) of Protocol No 36 the Union institutions and the United Kingdom shall seek to re-establish the widest possible measure of participation of the United Kingdom in the acquis of the Union in the area of freedom, security and justice without seriously affecting the practical operability of the various parts thereof, while respecting their coherence. (7) The conditions set in the last sentence of Article 10(5) of Protocol No 36 are fulfilled for the acts notified by the United Kingdom, which are listed in the Annex to this Decision. (8) The participation of the United Kingdom in the acts listed in the Annex to this Decision should therefore be confirmed, HAS ADOPTED THIS DECISION: Article 1 The participation of the United Kingdom in the acts listed in the Annex to this Decision is confirmed from the date of entry into force of this Decision. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall enter into force on 1 December 2014. Done at Brussels, 1 December 2014. For the Commission The President Jean-Claude JUNCKER ANNEX 1. Joint Action 97/827/JHA of 5 December 1997 establishing a mechanism for evaluating the application and implementation at national level of international undertakings in the fight against organized crime (OJ L 344, 15.12.1997, p. 7). 2. Council Act of 18 December 1997 drawing up, on the basis of Article K.3 of the Treaty on European Union, the Convention on mutual assistance and cooperation between customs administrations (OJ C 24, 23.1.1998, p. 1). 3. Joint Action 98/700/JHA of 3 December 1998 adopted by the Council on the basis of Article K.3 of the Treaty on European Union concerning the setting up of a European Image Archiving System (FADO) (OJ L 333, 9.12.1998, p. 4). 4. Council Decision 2000/375/JHA of 29 May 2000 to combat child pornography on the internet (OJ L 138, 9.6.2000, p. 1). 5. Council Decision 2000/641/JHA of 17 October 2000 establishing a secretariat for the joint supervisory data-protection bodies set up by the Convention on the establishment of a European Police Office (Europol Convention), the Convention on the Use of Information Technology for Customs Purposes and the Convention implementing the Schengen Agreement on the gradual abolition of checks at the common borders (Schengen Convention) (OJ L 271, 24.10.2000, p. 1). 6. Council Decision 2000/642/JHA of 17 October 2000 concerning arrangements between financial intelligence units of the Member States in respect of exchanging information (OJ L 271, 24.10.2000, p. 4). 7. Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (OJ L 63, 6.3.2002, p. 1). 8. Council Decision 2002/348/JHA of 25 April 2002 concerning security in connection with football matches with an international dimension (OJ L 121, 8.5.2002, p. 1). 9. Council Framework Decision 2002/465/JHA of 13 June 2002 on joint investigation teams (OJ L 162, 20.6.2002, p. 1). 10. Council Framework Decision 2002/584/JHA of 13 June 2002 on the European arrest warrant and the surrender procedures between Member States (OJ L 190, 18.7.2002, p. 1). 11. Council Decision 2003/659/JHA of 18 June 2003 amending Council Decision 2002/187/JHA setting up Eurojust with a view to reinforcing the fight against serious crime (OJ L 245, 29.9.2003, p. 44). 12. Council Framework Decision 2005/214/JHA of 24 February 2005 on the application of the principle of mutual recognition to financial penalties (OJ L 76, 22.3.2005, p. 16). 13. Council Framework Decision 2006/783/JHA of 6 October 2006 on the application of the principle of mutual recognitions to confiscation orders (OJ L 328, 24.11.2006, p. 59). 14. Council Framework Decision 2006/960/JHA of 18 December 2006 on simplifying the exchange of information and intelligence between law enforcement authorities of the Member States of the European Union (OJ L 386, 29.12.2006, p. 89). 15. Council Decision 2007/412/JHA of 12 June 2007 amending Decision 2002/348/JHA concerning security in connection with football matches with an international dimension (OJ L 155, 15.6.2007, p. 76). 16. Council Decision 2007/845/JHA of 6 December 2007 concerning cooperation between Asset Recovery Offices of the Member States in the field of tracing and identification of proceeds from, or property related to, crime (OJ L 332, 18.12.2007, p. 103). 17. Council Framework Decision 2008/675/JHA of 24 July 2008 on taking account of convictions in the Member States of the European Union in the course of new criminal proceedings (OJ L 220, 15.8.2008, p. 32). 18. Council Framework Decision 2008/909/JHA of 27 November 2008 on the application of the principle of mutual recognition to judgments in criminal matters imposing custodial sentences or measures involving deprivation of liberty for the purpose of their enforcement in the European Union (OJ L 327, 5.12.2008, p. 27). 19. Council Decision 2008/976/JHA of 16 December 2008 on the European Judicial Network (OJ L 348, 24.12.2008, p. 130). 20. Council Decision 2009/426/JHA of 16 December 2008 on the strengthening of Eurojust and amending Decision 2002/187/JHA setting up Eurojust with a view to reinforcing the fight against serious crime (OJ L 138, 4.6.2009, p. 14). 21. Council Framework Decision 2009/299/JHA of 26 February 2009 amending Framework Decisions 2002/584/JHA, 2005/214/JHA, 2006/783/JHA, 2008/909/JHA and 2008/947/JHA, thereby enhancing the procedural rights of persons and fostering the application of the principle of mutual recognition to decisions rendered in the absence of the person concerned at the trial (OJ L 81, 27.3.2009, p. 24). 22. Council Framework Decision 2009/315/JHA of 26 February 2009 on the organisation and content of the exchange of information extracted from the criminal record between Member States (OJ L 93, 7.4.2009, p. 23). 23. Council Decision 2009/316/JHA of 6 April 2009 on the establishment of the European Criminal Records Information System (ECRIS) in application of Article 11 of Framework Decision 2009/315/JHA (OJ L 93, 7.4.2009, p. 33). 24. Council Decision 2009/371/JHA of 6 April 2009 establishing the European Police Office (Europol) (OJ L 121, 15.5.2009, p. 37). 25. Council Framework Decision 2009/829/JHA of 23 October 2009 on the application, between Member States of the European Union, of the principle of mutual recognition to decisions of supervision measures as an alternative to provisional detention (OJ L 294, 11.11.2009, p. 20). 26. Council Decision 2009/917/JHA of 30 November 2009 on the use of information technology for customs purposes (OJ L 323, 10.12.2009, p. 20). 27. Council Decision 2009/934/JHA of 30 November 2009 adopting the implementing rules governing Europol's relations with partners, including the exchange of personal data and classified information (OJ L 325, 11.12.2009, p. 6). 28. Council Decision 2009/936/JHA of 30 November 2009 adopting the implementing rules for Europol analysis work files (OJ L 325, 11.12.2009, p. 14). 29. Council Decision 2009/968/JHA of 30 November 2009 adopting the rules on the confidentiality of Europol information (OJ L 332, 17.12.2009, p. 17).